Citation Nr: 0933140	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-25 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for renal cancer 
as due to exposure to Agent Orange and, if so, whether the 
reopened claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served in the United States Air Force and had 
active duty from May 1941 to February 1946, from October to 
December 1962, and from January 1968 to January 1970, with 
considerable duty in the Air Force Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2009, the Veteran was scheduled for a hearing at the 
RO before the undersigned Veterans Law Judge ("Board 
hearing").  Due to an emergent situation, he was unable to 
attend the hearing, but his representative made an oral 
presentation on his behalf and was assisted by the Veteran's 
grandson, C.T.  A transcript of that presentation is of 
record.  

The Board notes that, in an unappealed April 1999 rating 
decision, the RO denied service connection for renal 
carcinoma as due to exposure to Agent Orange.  In September 
2005, the Veteran filed a claim for service connection for 
"kidney failure."

Where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008) (to the effect that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed diease or injury; and 
the two claims must be considered independently).  However, 
in an April 2006 signed statement regarding his claim, the 
Veteran expressly discussed his 1999 left kidney malignancy.  
Thus, the August 2006 rating decision properly considered 
whether new and material was received to reopen the claim of 
entitlement to service connection for renal cancer as due to 
exposure to Agent Orange.

Although, in the August 2007 statement of the case, the RO 
essentially re-adjudicated and denied entitlement to service 
connection for renal cancer as due to exposure to Agent 
Orange on the merits, the Board must make this jurisdictional 
determination prior to de novo review of the claim.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board has 
characterized the issue accordingly.

This decision addresses only whether the evidence submitted 
is new and material.  Because the claim is reopened, and 
development not yet complete, the remainder of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the Veteran of any further action that is 
required on his part.


FINDINGS OF FACT

1.  An April 1999 rating decision denied entitlement to 
service connection for renal carcinoma on the basis that the 
scientific and medical evidence did not show that renal 
carcinoma was associated with exposure to Agent Orange.  The 
Veteran did not perfect an appeal.

2.  The evidence associated with the claims files since the 
April 1999 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for renal cancer as due to exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied the claim of 
entitlement to service connection for renal carcinoma as due 
to exposure to Agent Orange is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The evidence presented since the April 1999 RO decision 
is new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009), VA has certain obligations to notify and 
assist the appellant.  Given that this decision reopens the 
claim of entitlement to service connection for renal cancer 
as due to exposure to Agent Orange and then remands the 
appeal, an exhaustive analysis of VA's attempt to comply with 
these statutes is not in order.  As this claim is, in fact, 
being reopened and service connection is being remanded, any 
potential violation of the holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VCAA notice requirements with respect to 
reopening claims) is rendered moot.

II. New and Material Evidence

An April 1999 rating decision denied the Veteran's claim of 
entitlement to service connection for renal carcinoma as due 
to exposure to Agent Orange finding that there was no 
scientific or medical evidence of record showing that renal 
carcinoma was associated with exposure to herbicides.  The 
Veteran did not appeal.  Hence, that decision is final.  
38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363. 

An application to reopen the appellant's claim was received 
in September 2005.  The evidence added to the record since 
the April 1999 rating decision includes two February 2007 
signed statements from L.A.L., M.D., and written statements 
from the Veteran in support of his claim.  In the February 
2007 statements, Dr. L.A.L, a nephrologist, said that he 
treated the Veteran treated since 1999 after removal of a 
malignant left kidney.  The physician noted the Veteran's 
reported history of serving as a navigator in the Air Force 
in Vietnam when he was exposed to Agent Orange.  Dr. L.A.L. 
said that it was "determined that cancers manifested after 
Vietnam service may be attributable to Agent Orange" and 
that he knew "of no reason why such exposure should not 
equally apply" in the Veteran's situation.  In Dr. L.A.L.'s 
opinion, the Veteran's "renal cancer could as likely as not 
be attributable to [A]gent Orange." 

The evidence added to the record since the April 1999 rating 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since that denial 
was premised, in part, on a finding that there was no medical 
or scientific evidence linking renal carcinoma to Agent 
Orange exposure, Dr. L.A.L.'s February 2007 statements, 
attributing the renal cancer to Agent Orange, relates to an 
unestablished fact necessary to substantiate the claim.  
Thus, new and material evidence has been submitted.  The 
claim is reopened.  The credibility of this evidence is 
presumed for the purposes of reopening.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  As noted below, the Board is 
requesting additional development with respect to the 
underlying claim for service connection for renal cancer as 
due to exposure to Agent Orange, and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for renal cancer as due to 
exposure to Agent Orange is reopened and the appeal is, to 
that extent, granted.


REMAND

The Veteran seeks service connection for renal cancer that he 
claims is due to his exposure to Agent Orange.  The medical 
evidence of record indicates that he was diagnosed with renal 
cell carcinoma in 1998.  The Veteran has variously asserted 
that he was exposed to Agent Orange in service and that his 
claim should be granted on a presumptive or direct basis.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2009): 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

A claimant is not precluded from presenting proof of direct 
service connection between a disorder and his service, even 
if the disability in question is not among the statutorily 
enumerated disorders that are presumed to be service-related.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
Hence, the Veteran may establish service connection for renal 
cancer by presenting competent evidence which shows that it 
is as likely as not that the disorder was caused by his 
active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

In July 2009, the Veteran's grandson, C.T., submitted copies 
of fourteen prior Board decisions that granted service 
connection for renal cancer as due to exposure to Agent 
Orange, in support of the Veteran's claim.  However, the 
Board would point out that these non-precedential decisions 
were based upon medical opinions with supporting rationale, 
unlike the February 2007 opinion from Dr. L.A.L.

Dr. L.A.L., the nephrologist, said that it was determined 
that cancers manifested after Vietnam service "may be 
attributable to Agent Orange herbicide", and that he knew 
"of no reason why such exposure should not apply equally" 
in the Veteran's situation."  In Dr. L.A.L. opinion, the 
Veteran's "renal cancer could well be attributable to the 
effects of Agent Orange" but the physician did not provide a 
rationale to support his opinion.  

Thus, in the interest of due process and fairness, the Board 
is of the opinion that the Veteran should be provided with 
further opportunity to submit additional medical evidence 
that clearly supports his claim.

Second, and to that end, the Board is of the opinion that a 
VA examiner should be requested to render an opinion as to 
the etiology of the Veteran's renal cancer, including whether 
it was due to exposure to Agent Orange.

Finally, the Veteran requested to testify during a Board 
hearing but, as mentioned above, he incurred a serious injury 
shortly before the scheduled July 2009 hearing that precluded 
his testifying.  His grandson and representative conveyed the 
Veteran's disappointment and his request to be rescheduled 
for another hearing if, after review of the additional 
evidence, the RO determined that his claim remained denied.  
The Board agrees that the Veteran should be afforded another 
opportunity to testify during a hearing of his choice if his 
claim remains denied by the RO/AMC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC should contact the Veteran 
in writing and advise him that he may 
submit additional medical evidence, 
including physicians' opinions with 
supporting rationale, to substantiate 
his claim for service connection for 
renal cancer as due to exposure to 
Agent Orange.  As well, this letter 
must provide notice consistent with the 
holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  A reasonable 
amount of time should be provided for 
the Veteran to submit new medical 
evidence in support of his claim.

2.	Then, the RO should arrange for a 
medical opinion to be obtained from a 
VA oncologist.  The claims folders 
should be made available to the 
physician-examiner for review in 
conjunction with the opinion and any 
examination.  If an examination is 
deemed indicated by the medical 
specialist, that study should be 
ordered, all indicated tests and 
studies should be conducted, and all 
clinical findings reported in detail.  
Based on a review of the claims folders 
and pertinent evidence obtained, the 
physician-examiner must answer the 
following: 

a.	whether it at least as likely as 
not, that is, is there a 50/50 
chance, that any diagnosed renal 
cancer is related to the Veteran's 
active military service, to 
include exposure to Agent Orange, 
or whether such a conclusion is 
unlikely (less than a 50/50 
chance). 

b.	If the examiner can offer an 
opinion only by engaging in 
speculation, that fact must be 
noted and explained.  The examiner 
must address the February 9 and 
14, 2007 statements from Dr. 
L.A.L., and whether they are based 
on sound medical principles, or 
whether they are based on other 
factors to include speculation.  

c.	The term "at least as likely as 
not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find against 
it.

3.	If scheduled, the Veteran should be 
advised in writing that it is his 
responsibility to report for the VA 
examination(s), to cooperate with the 
development of his claim, and that the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for 
any ordered examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to 
his last known address prior to the 
date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.  

4.	Thereafter, the RO/AMC should re-
adjudicate the claim of entitlement to 
service connection for renal cancer as 
due to exposure to Agent Orange.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal 

5.	If, and only if, after completion of #1 
and 2 above, the claim remains denied, 
the RO should advise the Veteran (and 
his representative) in writing of his 
hearing options, i.e., a Board hearing, 
a Board hearing conducted via 
videoconference, or a personal hearing 
at the RO.  Then, the Veteran should 
expeditiously be scheduled for a 
hearing appropriate to his stated 
wishes.  If the Veteran no longer 
wishes to testify during a hearing, he 
should withdraw his hearing request in 
writing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


